Title: From Thomas Jefferson to Robert Smith, 10 October 1803
From: Jefferson, Thomas
To: Smith, Robert


          
            
              Dear Sir
            
            Washington Oct. 10. 03.
          
          I have heard of your misfortune and lament it, but will say nothing, ha[ving] learnt from experience that time, silence, & occupation are the only medicines  such case. I should have regretted the necessity of writing to you on a subject of business, did I not believe it useful to withdraw the mind from what it is too apt to brood over, to other objects. 
          You know the importance of our being enabled to announce in the message that the interest of the Louisiana purchase (800,000. D) can be paid without a new tax, and what advantage the necessity of a new tax would give the opposition to the ratification of the treaty, where two or three desertions would reject it. to avoid a new tax we had a deficiency (on the estimates as given in) of about 400,000. D. our colleagues have set their shoulders heartily to the work: mr Madison has struck us off 100,000. D. Genl. Dearborn something upwards of that, & we still want 180,000. D. to be quite secure. the estimate recieved from your office, which I inclose you, amounts probably to 770, or 780. & were it possible to reduce it to 600. it would place us at ease. I am not sufficiently acquainted with the details to specify particulars: of this you are the best judge, & feeling with us the importance of the operation, will I am sure do what can be done in it: speaking only in general, I should conjecture there might be some reduction of operat[ions] in Navy yards; that if the Contingent column & repairs were reduced to what they were the last year, it would give us about 75. M. and that probably an equal sum can be saved by estimating only for the force which will probably be employed in the Mediterranean, which according to my idea would be for the next year (if peace be not made this) 1. frigate & about 3. of the largest of the small vessels. I suppose that 1. of the 2. frigates last sent, when the season for retiring into winter quarters arrives, might as well retire hither, & 1. or 2. of the small ones. I repeat however that I leave these details to yourself. you are sensible that we must recieve them finally this week, that I may be able to say in the message whether there must be a new tax or not. the embarrasment is only for the first year; for after that we shall be full handed, & can go liberally into repairs &c.—we are all of opinion it would be better to send a private vessel, rather than a frigate, with the ratification & gun carriages. both houses will be full on the 1st. day, & the message may go in on that day. Accept affectte. salutations
          
            
              Th: Jefferson
            
          
        